ORDER

PER CURIAM.
Walter Head appeals from the trial court’s judgment dismissing his petition for negligence with prejudice. We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s judgment was not an abuse of discretion. Black v. Rite Mortgage and Financial Inc., 239 S.W.3d 165, 167 (Mo.App.E.D.2007); Rule 67.06.1 An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Rule 84.16(b).

. All rule references are to Mo. R. Civ. P. 2013.